Citation Nr: 1527005	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for right ear hearing loss.  

The Veteran provided testimony before the Board at the RO in November 2013.  A transcript is of record.  

The appeal was remanded for additional development in March and November 2014 and has been returned now for further appellate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDING OF FACT

The Veteran's right ear hearing loss was first demonstrated long after service and is not attributable to his period of military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  

He was provided with a VA examination in April 2014 and a VA opinion was obtained in January 2015.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
The issue on appeal was previously before the Board in March and November 2014, when it was remanded for additional development.  In accordance with the remand instructions, a March 2014 letter was sent to the Veteran requesting that he identify all relevant treatment, all outstanding VA treatment records were obtained, the April 2014 VA examination was conducted, the January 2015 VA opinion was obtained, and a supplemental statement of the case was issued, most recently in February 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, in cases where the disability at issue is a "chronic" disease as identified in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as sensorineural hearing loss, service incurrence will be presumed if the disease is manifested to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2014), which provides that service connection for impaired hearing shall be established when hearing acuity meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his right ear hearing loss was incurred due to noise exposure during his active service as an equipment records and parts specialist as well as from weapons fire during training in which he participated and which was conducted near him.  His DD Form 214 reflects service in that position.  The Veteran is competent to report this in-service exposure, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2014); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his report of noise exposure to be credible.  

The Veteran was provided VA audiological examinations in March 2011 and July 2012.  During the Board hearing, the Veteran asserted that these examination results were inadequate because, among other things, the examiners were unable to opine on the Veteran's diagnosis or the cause of the claimed hearing loss due to inconsistent test results.  In the March 2014 remand, the Board agreed and requested that a new VA examination be obtained.  As such, the medical findings and conclusions contained in the March 2011 and July 2012 examination reports have little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

An April 2014 VA audiology examination included audiogram results that demonstrated right ear hearing loss under 38 C.F.R. § 3.385, as the speech recognition score in that ear was 84 percent.  

Despite the showing of current disability and noise exposure in service, the Veteran's service treatment records are negative for any complaints or findings of hearing loss.  A June 1982 pre-enlistment examination revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10

A speech recognition score was not recorded.  

A May 1983 audiogram revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
15

Again, a speech recognition score was not recorded.  

Service treatment records do not include a separation examination or report of medical history.  There is also no evidence that he participated in combat-related activities, although he reported participating in and being close to weapons fire during training.  

The first evidence of any complaints of hearing loss came in the form of this current claim for disability benefits in January 2011, more than 16 years post-service.  He has not reported, nor does the file demonstrate, any treatment for right ear hearing loss.  

As noted in the November 2014 Board remand, the April 2014 VA examiner audiologist failed to consider the Veteran's speech recognition score in rendering her diagnosis of normal hearing in his right ear.  As the examiner's medical opinion was based on an inaccurate factual premise, a new VA examination was required.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is not probative). 

A VA opinion was obtained in January 2015 after review of the evidence of record.  The examiner noted the Veteran's reports regarding in-service noise exposure as well as the findings of the prior VA examinations.  The examiner noted that the two in-service audiograms in June 1982 and May 1983 indicated hearing sensitivity within normal limits at all test frequencies bilaterally and did not demonstrate a significant threshold shift.  

Moreover, the examiner stated that when comparing the 1982 and 1983 audiograms with the April 2014 VA audiogram, there were no significant threshold shifts present that are consistent with noise-induced hearing loss.  The examiner explained that such threshold shifts typically present as a notching configuration in the 3000 to 6000 Hertz frequency region.  Although pan frequency shifts were noted in the Veteran's right ear hearing, such shifts occurred in the lower frequencies from 1982/83 to 2014.  Such pan frequency/low frequency shifts are more consistent with nonorganic listening behavior, which have been noted extensively in the Veteran's record, or other transient factors, and not noise-induced hearing loss.  The examiner concluded that the evidence of record does not support the Veteran's report of onset of hearing loss during active duty, and as such, it is less likely than not that right ear hearing loss is due to military noise exposure.  

The Board acknowledges the Veteran's assertion of a connection between in-service noise exposure and his current right ear hearing loss.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that noise trauma may lead to a hearing loss disability is commonly known and, therefore, the Veteran's testimony that current hearing acuity changes in the right ear are related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  
The Board finds the 2014 VA opinion to be more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  Moreover, the record also reflects a significant gap of over 16 years between discharge and the first evidence of any complaint regarding hearing loss.    

Moreover, the Veteran has not alleged that he noticed a loss of hearing acuity during service.  Rather, he has asserted that he believes his current right ear hearing loss is linked to his in-service noise exposure.  The Board, however, finds that the Veteran lacks the necessary medical expertise to say that a hearing loss disability identified long after service is the result of in-service events as opposed to a post-service event or process.  The only probative evidence regarding the onset of hearing loss is that of the 2014 VA examiner, which is against the claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because there is not an approximate balance of evidence, that rule is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


